to a voluntary dismissal of this appeal. Cause appearing, we

                            ORDER this appeal DISMISSED.'




                cc: Hon. Doug Smith, District Judge
                     Las Vegas Defense Group, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                     'Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A